/28/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the asymmetric fixed wings with changeable airfoil, changeable wingspan, and changeable wind chord  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims  3-6 are objected to because of the following informalities:  
In claim 3 line 7,  “…due to in the lift…” should read “…due to the lift…”.
In claim 4 line 7,  “…due to in the lift…” should read “…due to the lift…”.
In claim 5 line 5,  “wind chord,…” should read “wing chord,…”.
In claim 6 line 5,  “wind chord,…” should read “wing chord,…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system controlling a cyclic pitch control. It is unclear what is enabling the system to perform and not to perform a cyclic pitch control. For the examination purpose it would be considered a controller to be a controlling a cyclic pitch control. 
Claims 2-6 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challis (US 2011/0272519).
Regarding claim 1, Challis ‘519 teaches (figure 7) a flight efficiency improving system for a compound helicopter/aircraft (10) with a rotor (20) and fixed wing (56) (Para 0070, 0091),
wherein in forward flight of the compound helicopter, the flight efficiency improving system does not perform a cyclic pitch control of the rotor so as to allow a difference in lift generated by the rotor between an advancing side (22A) and a retreating side (22B) of the rotor, or the flight efficiency improving system performs the cyclic pitch control to an extent that does not completely eliminate the difference (Para 0075),
but it is silent about the fixed wings provided respectively on left and right sides of a body and are asymmetric to each other so that influence of an aerodynamic interference between the rotor and the fixed wings is reduced. 
However, Challis ‘519 teaches the use of asymmetric wing configurations other than the purely one-sided primary wings enabling asymmetric wing-generated lift that is greater on one side of the aircraft than the other (Para 0098). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Challis ‘519 to configure the compound helicopter with  the fixed wings provided respectively on left and right sides of a body and are asymmetric to each other so that influence of an aerodynamic interference between the rotor and the fixed wings is reduced. One of ordinary skill in art would recognize that doing so would enhance flight efficiency.
Regarding claim 2, modified Challis ‘519 teaches (figure 7) the flight efficiency improving system for the compound helicopter, wherein the fixed wings on the left and right sides of the body are asymmetric to each other so that lift generated by one of the fixed wings provided at the retreating side of the rotor is greater than lift generated by another of the fixed wings provided at the advancing side of the rotor (Para 0091, 0098; figure 7 shows wing on the retreating side of the rotor, thus when asymmetric wing is employed to gain similar advantage, the wing on the retreating side must have larger surface area which generates greater lift than the wing on the advancing side).
Regarding claims 3-4, modified Challis ‘519 teaches (figure 7)  the flight efficiency improving system for the compound helicopter, wherein the use of asymmetric wing configurations, other than the purely one-sided primary wings, enabling asymmetric wing-generated lift that is greater on one side of the aircraft than the other (Para 0098), 
but it is silent about the fixed wings on the left and right sides of the body are different from each other in at least one of length in a direction of wingspan, length of a wing chord, and airfoil so that a rolling moment due to lift generated by the fixed wings on the left and right sides cancels out a rolling moment due to the lift generated by the rotor on the advancing side and the retreating side.
However, it would have been obvious to one of ordinary skill in the art to have created an asymmetric wing configuration wherein the left and right sides of the body are different from each other in at least one of length in a direction of wingspan, and length of a wing chord so that a rolling moment due to lift generated by the fixed wings on the left and right sides cancels out a rolling moment due to the lift generated by the rotor on the advancing side and the retreating side (two wings with different wingspan length and wing chord length are asymmetric wings). One of ordinary skill in art would recognize that doing so would create asymmetric wings.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challis (US 2011/0272519) as applied to claims 3 and 4 above respectively, and further in view of Toulmay (US 2017/0113793).
Regarding claims 5-6, modified Challis ‘519 teaches (figure 7) the flight efficiency improving system for the compound helicopter, but it is silent about the compound helicopter configured such that at least one of the length in the direction of the wingspan, the length of the wing chord, and the airfoil is changeable.
However, Toulmay ‘793 teaches (figure 1) a compound aircraft (1) comprising two wings 11, 11’ each having a respective flap/airfoil 12, 12’ (Para 0122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Challis ‘519 to incorporate the teachings of Toulmay ‘793 to configure the compound helicopter configured such that the airfoil is changeable (flap changes as they are deployed and retracted.). One of ordinary skill in art would recognize that doing so would enhance flight’s aerodynamics.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/28/2022